Title: Arthur Lee and John Adams to William Lee, 13 January 1779
From: Adams, John,Lee, Arthur
To: Lee, William


     
      Sir
      Passy Jany 13. 1779
     
     The Letter which you did Us the Honour to write Us on the 15 December, We have received. As We have heard nothing further of the Congress in Germany, which you inform Us was talked of, We presume that no such Measure will take Place.
     However, whether there be a Congress or not, We cannot comply with the Terms of the Gentleman you mention, nor Advise him to take any Steps in the Business.
     We have also the Honour of your Letter of the 9th december, informing Us of your draught upon Us, for Twenty four Thousand Livres, at one Months date payable to Mr. Grand. The Bill of Exchange itself has also been presented to Us, and accepted. We have the Honour to be &C.
    